


Exhibit 10.1




June 11, 2015


Stephen H. Rusckowski
President and Chief Executive Officer
Quest Diagnostics Incorporated
3 Giralda Farms
Madison, NJ 07940


Re: Amendment


Dear Steve:


This letter (the “Amendment”) is intended to amend the letter dated April 3,
2012 (the “Agreement”) setting forth the terms of your employment by the
Company. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Agreement.


Paragraph 1 of the Agreement is amended and restated to read in its entirety as
follows:


1.
Commencement Date; Term of Employment. The term of this Agreement and your
employment with the Company under this Agreement will commence on July 2, 2012
or such earlier date as the Board of Directors of the Company (the “Board”) and
you may agree (“Commencement Date”) and, subject to earlier termination as
provided in Section 11 hereof, the term of this Agreement will end on December
31, 2018; provided, however, that, the term will be automatically extended
(subject to Section 11) for successive additional one (1)-year periods unless,
at least six (6) months prior to the end of such initial term or any applicable
one (1)-year extended term, the Company or you have notified the other in
writing that the term of this Agreement will expire on the last day thereof. For
all purposes hereunder, the initial term, as may be so extended, is the “Term.”
Any employment after the date of expiration of the Term will be at-will.



Except as expressly set forth herein, this Amendment shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Agreement, all of which are ratified and affirmed
in all respects and shall continue in full force and effect.


This Amendment shall become effective on the date on which the Company shall
have received from you a counterpart of this Amendment executed by you. On and
after the effective date, any reference to the Agreement contained in the
Agreement shall mean the Agreement as amended hereby.




Sincerely,


/s/ Daniel C. Stanzione, Ph.D.
Daniel C. Stanzione, Ph. D.
Chairman of the Board




Agreed and Accepted:


/s/ Stephen H. Rusckowski
Stephen H. Rusckowski


June 11, 2015




